COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §
 DAVID SIMS,                                                    No. 08-15-00113-CV
                                               §
                              Appellant,                           Appeal from the
                                               §
 v.                                                               12th District Court
                                               §
 THE CITY OF MADISONVILLE                                     of Madison County, Texas
 AND THE MADISONVILLE POLICE                   §
 DEPARTMENT,                                                   (TC# 14-13720-012-10)
                                               §
                              Appellees.
                                               §

                                       JUDGMENT

       The judgment issued by the Court on June 8, 2018 is withdrawn, and the following is the

judgment of the Court.

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for further

proceedings, in accordance with this Court’s opinion. We further order that Appellant recover

from Appellees all costs of this appeal, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.


                                           ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating